ORDER
JOEL A. GROSSBARTH, formerly of SPRINGFIELD, who was admitted to the bar of this State in 1993, having pleaded guilty in the County Court, Rockland County, of the State of New York to two counts of grand larceny (second degree) and one count of forgery (second degree) in violation of Penal Law § 155.40 and Penal Law § 170.10, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), JOEL A. GROSSBARTH is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that JOEL A. GROSSBARTH be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JOEL A. GROSSBARTH comply with Rule 1:20-20 dealing with suspended attorneys.